IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 16 EAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DARCELL MCCOY,                              :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this matter.